July 20, 1976


The Honorable Tim Curry                Opinion No. H- 849
District Attorney
Tarrant County Courthouse              Re: When a taxing au-
Fort Worth, Texas 76102                thority notifies the county
                                       tax assessor of the tax
                                       rate.

Dear Mr. Curry:

     You have requested our opinion regarding the meaning of
the term "succeeding taxable year" for purposes of article
7044a, V.T.C.S.  That statute provides:

             Section 1. From and after January 1,
          1966, all taxing authorities which use
          the services of the county tax assessor-
          collector, either to assess or collect
          taxes for such taxing authority, shall,
          on or before July 20 of each year, notify
          the county tax assessor-collector whose
          services are to be used by the taxing au-
          thority of the tax rate for the succeeding
          taxable year adopted by the taxing authority.

             Sec. 2. In the event any taxing authority
          using the services of the county tax assessor-
          collector for either assessing or collecting
          taxes of the taxing authority fails to notify
          the county tax assessor-collector of the tax
          rate adopted by the taxing authority, prior
          to July 20, as provided in Section 1 of this
          Act, the tax rate for the succeeding year
          shall be the tax rate for the preceding year,
          rather than the tax rate adopted by the
          taxing authority, and in no event shall a
          new tax rate be in force and effect unless
          notification of such tax rate is furnished
          the county tax assessor-collector prior to
          July 20 of each year.




                            p. 3581
..




The Honorable Tim Curry - page 2   (H-849)




          shall be the tax rate for the preceding year,
          rather than the tax rate adopted by the
          taxing authority, and in no event shall a
          new tax rate be in force and effect unless
          notification of such tax rate is furnished
          the county tax assessor-collector prior to
          July 20 of each year.

             Sec. 3. In compiling the tax roll for a
          taxing authority using the services of the
          county tax assessor-collector, the county
          tax assessor-collector shall use the rate
          furnished him by the taxing authority prior
          to July 20 of each year, or, in the event
          the county tax assessor-collector has not
          been furnished a new tax rate, the county
          tax assessor-collector shall use the tax
          rate adopted for the preceding taxable year
          by the taxing authority.   (Emphasis added).


     Your inquiry is whether article 7044a, since it refers to
the .rate for the "succeeding year" or "succeeding taxable year,"
requires that each taxing authority adopt by July 20th of one
year the tax rate applicable to those taxes that do not become
collectible until October 1 of the next year.

     In properly addressing your inquiry, we cannot read article
7044a in its own narrow context but rather it must be read
in conjunction with the many other statutes applicable to
the ad valorem tax on property and understood in the context
of the annual taxing procedure as it generally applies to
property assessed by counties. Property is listed for
taxation by the county tax assessor-collector between Janury
1st and April 30th of each year. V.T.C.S. arts. 7151, 7189.
The list is then submitted to the commissioners court which
supervises the assessment and equalization of property
valuations and taxes. V.T.C.S. art. 7212. This generally
occurs beginning in late May or early June. V.T.C.S. arts.
7206, 7217, 7218. The actual notification of property
owners of their tax and the collection of taxes is to begin
on October 1, or as soon thereafter as the county tax
assessor-collector obtains "the proper assessment rolls,
books, or data upon which to proceed." V.T.C.S. art. 7255.




                            p. 3582
The Honorable Tim Curry - page 3    (H-849)



The taxes become delinquent if not paid prior to February 1
of the next year, subject to certain exceptions for early
partial payments, article 7336(b), V.T.C.S., and the pas-
sibility of a discount for early payment.  Tex. Const. art.
8 § 20; V.T.C.S. art. 725513. This annual procedure
affects many taxing authorities in addition to the county
itself because many such authorities, including the state,
rely on the tax rolls and assessments of the county and on
the collection services of the county assessor-collectors.

     After carefully examining article 7044a, the bill by
which it was enacted, and the other applicable statutes, it
is our opinion that the Legislature intended that the tax
rate required to be set on or before July 20 of each year is
the one applicable to the taxes that become collectible on
October 1 of the same calendar year. While the language
standing alone is susceptible to other constructions, we
have concluded that when we consider all applicable statutes
the better view is that the term "succeeding taxable year"
refers to the succeeding tax payment or collection period.
The effect of article 7044a is to require each taxing
authority covered by the statute to provide the county tax
assessor-collector the "proper . . . data" necessary to
allow that officer'"to proceed" to notify the taxpayers and
to begin collection of taxes on October 1 as provided in
article 7255, Following are several of the many reasons
which have been considered during our review and which we
believe indicate that this is the most appropriate meaning
of the provision.

     Some indication of the Legislature's intent may be discerned
from article 7044a itself. Section 2 of article 7044a provides
that if the cqunty tax assessor-collector does not receive
the tax rates for the "succeeding year," he must use the tax
rate for the "preceding year." No mention is made at all in
article 7044a of the tax rate of the "current taxable year"
or "current year." The words "succeeding" and "preceding"
are relative. A construction of article 7044a, although
admittedly not the only one possible, is that the tax rate
for the "preceding year" is the rate for those taxes collec-
tible on October 1 preceding the setting of the new rates,
and the rate for the "succeeding year" is the new rate for
those taxes collectible beginning on the October 1 suc-
ceding the date the rate is set.




                          p. 3583
The Honorable Tim Curry - page 4 (H-849)



     Section 4 of the bill which enacted article 7044a, Acts
1965, 59th Leg., Ch. 343, at 729, gives an indication of the
Legislature's purpose when it provides:

               The fact, that there is no deadline
          for various taxing authorities (other than
          the State of Texas) to adopt a tax rate,
          causing undue delay for the county tax
          assessor-collector, creates an emergency
          and an imperative public necessity that
          . . . this Act shall take effect and be in
          force from and after its passage . . . .
          Section 4.

Clearly, the "undue delay" caused for the county tax assessor-
collector was in notifying the property owners of their tax
and in beginning the collection of taxes on or about October
1 as required by article 7255. Unless the applicable rate
is received on or about July 20th, the tax assessor-collector
could have difficulty meeting the October 1 deadline.   On
the other hand, we have been unable to conceive of any such
"undue delay" likely to result from a failure to notify
the ,tax assessor-collector of the rate for taxes that he
cannot begin to collect until over 14 months later.

     In section 4, quoted above, of article 7044a, mention is
made of the fact that "other than the State of Texas" no
deadline existed in 1965 for the adoption of tax rates.
Under V.T.C.S. articles 7042 and 7043, which were in effect
when article 7044a was adopted, the rate for state purposes
was to be calculated by July 20 of each year. But see Tex.
Const. arts. 7 S 17, 8 § l-e, which now set the annual ad
valorem tax rate for state taxes. The Comptroller is then
directed by article 7044, V.T.C.S., to

          certify to the tax assessor of each
          county . . . the rate of taxes for
          State purposes and for public free
          school-purposes for the-current year
          . * . . (Emphasis added).

The State is one of the "taxing authorities which uses the
services of the county tax assessor-collector" under article
7044a. Any reading of that statute to the effect thatrates




                          p. 3584
The Honorable Tim Curry - page 5 (H-849)



set on July 20th in one calendar year are applicable to taxes
which become collectible on October 1 of the following calen-
dar year results in a conflict between article 7044a and
article 7044. Such a result is avoided if we construe "suc-
ceeding taxable year" in article 7044a to refer to the tax
payment or collection period following the adoption of the
tax rate bv the taxino authoritv.   As the court noted in
Credit Exchange of Dailas, Inc.-v. Bell, 427 S.W.2d 674 (Tex.
Civ. App. -- Dallas 1968, no writ),

          [iln construing statutes it is presumed
          that several acts or provisions relating
          to the same subject are intended to be
          consistent and to operate in harmony . . .
          Even when the literal language of one act
          conflicts with another they should be read
          together and harmonized if reasonably possi-
          ble, so as to give effect to each of them.
          Id. at 676.
          -
See also Dallas Railway & Terminal Co. v. Strickland
--
Transportation Co., 225 S.W.2d 901, 905 (Tex.Civ.App. --
Amarillo 1949, no writ).

     An additional indication of the Legislature's intent
with regard to article 7044a may be found in V.T.C.S. article
7045, which, prior to the enactment of article 7044a, pro-
vided the time for setting the county tax rate. Article
7045 permitted a commissioners court to calculate the county
tax rate at any time between July 15 and October 1 of the
taxable year, Attorney General Opinion C-701 (1966), and to
"adjust the taxes . . . to the taxable values shown by the
assessment rolls." Article 7045 has not been repealed, and
it remains operative to the extent that it does not conflict
with article 7044a, or some other statute. Thus, we believe
that a commissioners court may, pursuant to article 7045,
continue to adjust county taxes "to the taxable values shown
by the assessment rolls."   If, however, the rate for taxes
becoming collectible on October 1, 1977, must be set by July
20, 1976, the commissioners court could not adjust county
taxes on the basis of assessment rolls, since assessment
rolls for the 1977 taxable year would not become available
until the following spring. - See V.T.C.S. arts. 7189, 7206,




                         p. 3585
.




The Honorable Tim Curry - page 6 (H-849)




7218. In order, therefore, to harmonize article 7044a with
the statutory provisions regarding dates of assessment, it
is necessary to construe "succeeding taxable year" as it
appears in article 7044a to refer to the tax payment or
collection period following adoption of the tax rate. As we
have previously noted, such harmonization of statutes has
long been judicially sanctioned.

     Finally, in the course of our review of this question,
we have been advised that, since article 7044a was enacted
in 1965, taxing authorities, county tax assessor-collectors,
and the State Comptroller have construed article 7044a in
the manner discussed above. Tax rates adopted on or before
July 20 of one calendar year have been utilized for those
taxes collected beginning October 1 of that same calendar
year. We know of no taxing authority or tax assessor-collec-
tor that has not applied article 7044a in this manner.     It
is well established that the construction placed upon a
statute by the authority charged with its administration
is entitled to some weight, particularly when a number of
years have passed since the statute's enactment without legis-
lative intervention.   Calvert v. Houston Lighting & Power Co.,
369 S.W.2d 502, 509-10 (Tex.Civ.App.--Austinl963,   writ ref'd
n.r.'e.). Administrative construction is especially relevant
where the statute involved is a revenue measure.   Flowers    v.
Texas Mexican Railway Co., 174 S.W.2d 70, 73 (Tex.Civ.App.--
Austin 1943, no writ). We believe the construction given by
taxing authorities and county tax assessor-collectors to the
provisions of article 7044a should be respected.

     It is our opinion then, that, on the basis of the
uniform administrative construction placed upon article
7044a for more than ten years, together with the established
principle of statutory construction that statutes should be
read together and harmonized if reasonably possible, the
term *succeeding taxable year," for purposes of article
7044a, refers to the tax payment or collection period
immediately following the adoption of the tax rate by the
taxing authority and that, as a result, rates for those
taxes that become collectible on October 1, 1976 and de-
linquent in 1917, need only be set by July 20, 1976.




                            p.   3,586
1.   .




         The Honorable Tim Curry - page 7 (H-849)




                     The tax rate established on July 20,
                     1976, will be effective for taxes that
                     become collectible beginning on
                     October 1, 1976 and delinquent in 1977.




                                        Attorney General of Texas
         APPROVED:




         Opinion Comittee




                                  P. 3587